Exhibit 10.1

 

SECURITIES AGREEMENT

 

THIS SECURITIES AGREEMENT (this “Agreement”), dated March 31, 2010, is entered
into by and between National Health Partners, Inc., an Indiana corporation (the
“Company”), and David M. Daniels (“Employee”).

 

R E C I T A L S:

 

WHEREAS, Employee owns certain stock options to acquire share of common stock,
$0.001 par value per share (“Common Stock”), of the Company; and

 

WHEREAS, the Company owes Employee $17,690 of salary compensation earned by
Employee during the period commencing January 1, 2010 and ending January 31,
2010, and payable to Employee as of January 31, 2010 (the “Deferred
Compensation”); and

 

WHEREAS, Employee wishes to terminate the aforementioned stock options and
Deferred Compensation in exchange for the right to receive shares of common
stock, $0.001 par value per share (“Common Stock”), of the Company on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 


1.             TERMINATION OF DEFERRED COMPENSATION AND OPTIONS.  EMPLOYEE
HEREBY IRREVOCABLY TERMINATES: (I) HIS OR HER RIGHT TO RECEIVE THE DEFERRED
COMPENSATION, AND (II) THE FOLLOWING STOCK OPTIONS (“STOCK OPTIONS”) HELD IN THE
NAME OF EMPLOYEE:


 


(A)           STOCK OPTION DATED 2/1/05 TO ACQUIRE 2,500,000 SHARES OF COMMON
STOCK AT AN EXERCISE PRICE OF $0.40;


 


(B)           STOCK OPTION DATED 12/12/06 TO ACQUIRE 250,000 SHARES OF COMMON
STOCK AT AN EXERCISE PRICE OF $0.88; AND


 


(C)           STOCK OPTION DATED 3/25/08 TO ACQUIRE 400,000 SHARES OF COMMON
STOCK AT AN EXERCISE PRICE OF $0.28.


 


2.             CONSIDERATION.  IN CONSIDERATION OF EMPLOYEE TERMINATING THE
DEFERRED COMPENSATION, THE COMPANY HEREBY AGREES TO ISSUE TO EMPLOYEE 1,180,612
SHARES (THE “SHARES”) OF COMMON STOCK.


 


3.             REPRESENTATIONS AND WARRANTIES OF EMPLOYEE.  EMPLOYEE REPRESENTS
AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)           THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND
DELIVERED BY EMPLOYEE AND, ASSUMING IT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY THE

 

--------------------------------------------------------------------------------


 


COMPANY, CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EMPLOYEE, IN
ACCORDANCE WITH ITS TERMS.


 


(B)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY EMPLOYEE
NOR THE PERFORMANCE BY EMPLOYEE OF HIS OR HER OBLIGATIONS HEREUNDER WILL:
(I) VIOLATE ANY STATUTE, LAW, ORDINANCE, RULE OR REGULATION, APPLICABLE TO
EMPLOYEE OR ANY OF THE PROPERTIES OR ASSETS OF EMPLOYEE; OR (II) VIOLATE,
BREACH, BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR PERMIT
THE TERMINATION OF ANY PROVISION OF, OR RESULT IN THE TERMINATION OF, THE
ACCELERATION OF THE MATURITY OF, OR THE ACCELERATION OF THE PERFORMANCE OF ANY
OBLIGATION OF EMPLOYEE UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN UPON ANY PROPERTIES, ASSETS OR BUSINESS OF EMPLOYEE UNDER, ANY MATERIAL
CONTRACT OR ANY ORDER, JUDGMENT OR DECREE TO WHICH EMPLOYEE IS A PARTY OR BY
WHICH HER OR SHE OR ANY OF HIS OR HER ASSETS OR PROPERTIES IS BOUND OR
ENCUMBERED EXCEPT FOR SUCH VIOLATIONS, BREACHES, CONFLICTS, DEFAULTS OR OTHER
OCCURRENCES WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON HIS OR HER OBLIGATION TO PERFORM HIS OR HER COVENANTS UNDER
THIS AGREEMENT.


 


(C)           ACCREDITED INVESTOR.  EMPLOYEE IS AN “ACCREDITED INVESTOR” AS THAT
TERM IS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”).


 


(D)           INVESTMENT INTENT.  THE SECURITIES ARE BEING ACQUIRED FOR THE
EMPLOYEE’S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY, NOT AS A NOMINEE OR AGENT
AND NOT WITH A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF, AND
EMPLOYEE HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN OR
OTHERWISE DISTRIBUTING THE SAME.  BY EXECUTING THIS AGREEMENT, EMPLOYEE FURTHER
REPRESENTS THAT EMPLOYEE DOES NOT HAVE ANY CONTRACT, UNDERTAKING, AGREEMENT OR
ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER OR GRANT PARTICIPATION TO SUCH
PERSON OR THIRD PERSON WITH RESPECT TO ANY OF THE SECURITIES.


 


(E)           RESTRICTIONS ON TRANSFER.  EMPLOYEE UNDERSTANDS THAT THE
SECURITIES ARE “RESTRICTED SECURITIES” AS SUCH TERM IS DEFINED IN RULE 144 UNDER
THE SECURITIES ACT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAW, AND MAY NOT BE, DIRECTLY
OR INDIRECTLY, SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND
REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS OR THE
AVAILABILITY OF AN EXEMPTION THEREFROM.


 


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO EMPLOYEE AS FOLLOWS:


 


(A)           ORGANIZATION AND QUALIFICATION.  THE COMPANY IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION, WITH THE CORPORATE POWER AND AUTHORITY TO OWN AND OPERATE ITS
BUSINESS AS PRESENTLY CONDUCTED, EXCEPT WHERE THE FAILURE TO BE OR HAVE ANY OF
THE FOREGOING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.  THE
COMPANY IS DULY QUALIFIED AS A FOREIGN CORPORATION OR OTHER ENTITY TO DO
BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE THE CHARACTER OF ITS
PROPERTIES OWNED OR HELD UNDER LEASE OR THE NATURE OF THEIR ACTIVITIES MAKES
SUCH QUALIFICATION NECESSARY, EXCEPT FOR

 

2

--------------------------------------------------------------------------------


 


SUCH FAILURES TO BE SO QUALIFIED OR IN GOOD STANDING AS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(B)           AUTHORITY; VALIDITY AND EFFECT OF AGREEMENT.


 


(I)            THE COMPANY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THE
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER AND ALL OTHER NECESSARY
CORPORATE ACTION ON THE PART OF THE COMPANY HAVE BEEN DULY AUTHORIZED BY ITS
BOARD OF DIRECTORS, AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF THE
COMPANY IS NECESSARY TO AUTHORIZE THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY
AND VALIDLY EXECUTED AND DELIVERED BY THE COMPANY AND, ASSUMING THAT IT HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY EMPLOYEE, CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE COMPANY, IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


(II)           THE SHARES HAVE BEEN DULY AUTHORIZED AND, WHEN ISSUED AND PAID
FOR IN ACCORDANCE WITH THIS AGREEMENT, WILL BE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE SHARES OF COMMON STOCK WITH NO PERSONAL LIABILITY RESULTING
SOLELY FROM THE OWNERSHIP OF SUCH SHARES AND WILL BE FREE AND CLEAR OF ALL
LIENS, CHARGES, RESTRICTIONS, CLAIMS AND ENCUMBRANCES IMPOSED BY OR THROUGH THE
COMPANY.


 


(C)           NO CONFLICT; REQUIRED FILINGS AND CONSENTS.  NEITHER THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE COMPANY NOR THE PERFORMANCE BY THE COMPANY
OF ITS OBLIGATIONS HEREUNDER WILL: (I) CONFLICT WITH THE COMPANY’S ARTICLES OF
INCORPORATION OR BYLAWS; (II) VIOLATE ANY STATUTE, LAW, ORDINANCE, RULE OR
REGULATION, APPLICABLE TO THE COMPANY OR ANY OF THE PROPERTIES OR ASSETS OF THE
COMPANY; OR (III) VIOLATE, BREACH, BE IN CONFLICT WITH OR CONSTITUTE A DEFAULT
(OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
DEFAULT) UNDER, OR PERMIT THE TERMINATION OF ANY PROVISION OF, OR RESULT IN THE
TERMINATION OF, THE ACCELERATION OF THE MATURITY OF, OR THE ACCELERATION OF THE
PERFORMANCE OF ANY OBLIGATION OF THE COMPANY, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN UPON ANY PROPERTIES, ASSETS OR BUSINESS OF THE COMPANY
UNDER, ANY MATERIAL CONTRACT OR ANY ORDER, JUDGMENT OR DECREE TO WHICH THE
COMPANY IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS OR PROPERTIES IS BOUND OR
ENCUMBERED EXCEPT, IN THE CASE OF CLAUSES (II) AND (III), FOR SUCH VIOLATIONS,
BREACHES, CONFLICTS, DEFAULTS OR OTHER OCCURRENCES WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON ITS OBLIGATION TO PERFORM
ITS COVENANTS UNDER THIS AGREEMENT.


 


5.             ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HERETO,
AND NO PARTY SHALL BE LIABLE OR BOUND TO ANY OTHER PARTY IN ANY MANNER BY ANY
WARRANTIES, REPRESENTATIONS, GUARANTEES OR COVENANTS EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS
INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO OR THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS OR
LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


6.             AMENDMENT AND MODIFICATION.  THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED EXCEPT BY AN INSTRUMENT OR INSTRUMENTS IN WRITING
SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH AMENDMENT, MODIFICATION
OR SUPPLEMENT IS SOUGHT.


 


7.             SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, PROVIDED, HOWEVER, THAT NO PARTY HERETO MAY ASSIGN ITS RIGHTS OR
DELEGATE ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF THE OTHER PARTY HERETO.  NOTHING IN THIS AGREEMENT IS INTENDED TO
CONFER UPON ANY PERSON NOT A PARTY HERETO (AND THEIR SUCCESSORS AND ASSIGNS) ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT.


 


8.             HEADINGS; DEFINITIONS.  THE SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.  ALL REFERENCES TO SECTIONS
CONTAINED HEREIN MEAN SECTIONS OF THIS AGREEMENT UNLESS OTHERWISE STATED.  ALL
CAPITALIZED TERMS DEFINED HEREIN ARE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND
PLURAL FORMS OF SUCH TERMS.


 


9.             SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE IS HELD TO BE INVALID OR
UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL BE REFORMED TO RENDER THE AGREEMENT VALID AND
ENFORCEABLE WHILE REFLECTING TO THE GREATEST EXTENT PERMISSIBLE THE INTENT OF
THE PARTIES HERETO.


 


10.           NOTICES.  ALL NOTICES HEREUNDER SHALL BE SUFFICIENTLY GIVEN FOR
ALL PURPOSES HEREUNDER IF IN WRITING AND DELIVERED PERSONALLY, SENT BY
DOCUMENTED OVERNIGHT DELIVERY SERVICE OR, TO THE EXTENT RECEIPT IS CONFIRMED,
TELECOPY, TELEFAX OR OTHER ELECTRONIC TRANSMISSION SERVICE TO THE APPROPRIATE
ADDRESS OR NUMBER AS SET FORTH BELOW:


 

If to the Company:

 

National Health Partners, Inc.

120 Gibraltar Road

Suite 107

Horsham, PA 19044

Attention:  Chief Financial Officer

 

If to Employee:

 

To the address set forth on the signature page hereof.

 

11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the laws that might otherwise govern under applicable principles of conflicts
of laws thereof, except to the extent that the Indiana Business Corporation Law
shall apply to the internal corporate governance of the Company.

 

4

--------------------------------------------------------------------------------


 


12.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED BY
FACSIMILE IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have fully
executed this Agreement as of the later of the dates set forth below.

 

 

NATIONAL HEALTH PARTNERS, INC.

 

 

 

 

 

By:

/s/ Alex Soufflas

 

 

Alex Soufflas

 

 

Chief Financial Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ David M. Daniels

 

David M. Daniels

 

5

--------------------------------------------------------------------------------